Citation Nr: 1731192	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for stomach disorder, to include as secondary to service-connected disabilities. 

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, acromioclavicular joint spur (right shoulder disability).  

4.  Entitlement to a rating in excess of 20 percent for hypertension. 

5.  Entitlement to a compensable rating for status post right orchiectomy.

6.  Entitlement to a compensable rating for mild left tendo Achilles tendinitis. 

7.  Entitlement to a compensable rating for capsulitis, first and second metatarsophalangeal joint of the left foot.

8.  Entitlement to a compensable rating for bilateral hearing loss with chronic recurrent otitis media (previously right ear hearing loss with chronic recurrent otitis media. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the Atlanta, Georgia RO.  

By rating decision in February 2010, the RO increased the disability ratings for the right shoulder disability and hypertension to 20 percent each, both effective May 4, 2007, the date of claim for increase.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remain in appellate status. 

Moreover, in a March 2013 rating decision, the RO awarded service connection for hearing loss of the left ear and changed the description of the Veteran's hearing loss disorder from right ear hearing loss to bilateral hearing loss.  As such, this issue has been characterized as set forth on the front page of this decision.  

In June 2015, the Board remanded this case to afford the Veteran a Board hearing via videoconference.  However, in February 2016, the Veteran, through his representative, withdrew his request for a Board hearing.  

In February 2016, the Veteran's representative submitted additional medical evidence along with a waiver of RO consideration of such evidence.

In April 2016, these matters were returned to the Board.  The Board denied the Veteran's claim of service connection for hyperlipidemia and remanded the issues above for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Remand is necessary to comply with the April 2016 Board remand directives.  

Specifically, in the April 2016 Board remand, the Board noted that the Veteran received treatment for all of his disabilities at the Kerrville, Texas VA Hospital and at the South Texas Veterans Health Care System.  However, these records have not been associated with the Veteran's electronic record.  Moreover, the record shows that the Veteran moved to Georgia in approximately November 2012 and the record did not show any VA treatment in Georgia.  The Board directed the AOJ to obtain those records and associate them with the claims file.  To date, there is no indication that such action was taken.  The Veteran did not provide requested information concerning any treatment in Georgia, but the VA records from Texas should be requested without his assistance.  Therefore, remand is again necessary to obtain the Veteran's VA treatment records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

It is noted that the Veteran failed to report for scheduled examinations.  He was notified of that in the supplemental statement of the case, and has not indicated a willingness to report.  If he should do so, the examinations can be rescheduled in accordance with applicable provisions and the prior REMAND request.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from Kerrville, Texas VA Hospital and South Texas Veterans Health Care System; and determine whether the Veteran has received any treatment in Georgia since moving there in approximately November 2012.  If the Veteran does not identify any treatment in Georgia, no attempt to obtain records can be undertaken.  The Kerrville, Texas VA records should be sought.  All reasonable attempts should be made to obtain such records.  All attempts to obtain records should be documented in the claims folder.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




